Citation Nr: 1116676	
Decision Date: 04/29/11    Archive Date: 05/05/11	

DOCKET NO.  08-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the VARO in Houston, Texas, that denied entitlement to the benefits sought.  

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C. VA will notify the Veteran should further action be required.  


REMAND

A review of the evidence of record reveals that on a VA Form 9 in which the Veteran reported his birth date instead of the date of the letter, he stated that he wanted a BVA hearing in Washington, D.C.  Accordingly, a hearing was scheduled for him on March 31, 2011, in Washington, D.C.  However, received at the Board earlier in March 2011 was a communication from the Veteran in which he asked that the hearing be changed to "another date or change hearing to Houston, Tx, Board of Veterans' Appeals."  

In view of the foregoing, the case is REMANDED for the following:  

Schedule the Veteran for a travel board hearing at the Houston RO at the earliest available opportunity.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



